DETAILED ACTION
This correspondence is responsive to the Amendment filed April 6, 2022. Claims 1-4, 6-16 and 18-22 are pending in the case, with claims 1, 19 and 20 in independent form. Via the amendment, claims 1, 6, 9, 10, 16, 19 and 20 were amended, claims 21 and 22 added and claims 5 and 17 cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment overcomes the previous rejection of claims 9-13 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as set forth in the Non-Final Office Action mailed January 6, 2022. The rejection has been withdrawn. 
Applicant’s amendment overcomes the previous prior art rejections of claims 1-20 under 35 U.S.C. 103 as set forth in the Non-Final Office Action mailed January 6, 2022. The rejections have been withdrawn. 

Allowable Subject Matter
Upon entry of the authorized examiner’s amendment, claims 1-4, 6-16 and 18-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael F. Morano on April 27, 2022.

The application has been amended as follows: 
IN THE CLAIMS
  (Currently amended) An apparatus comprising:
at least one processing platform comprisingat least one processor coupled to at least one memory;
said at least one processing platform, when executing program code, being configured to:
monitor interaction of a plurality of users with at least one website;
extract and analyze data from the monitoring, wherein the data corresponds to the interaction of the plurality of users with the at least one website; 
derive one or more patterns of the plurality of users based on the analyzing;
generate one or more rules regarding how content from the at least one website is at least one of sought, accessed and used;
generate and transmit to at least one organizational user device one or more recommendations for modifying how the content is at least one of organized and presented in connection with the at least one website; and
execute at least one of reorganization and re-presentation of the content in connection with the at least one website;
wherein at least one of the deriving, the generation of the one or more rules and the generation of the one or more recommendations is performed by invoking one or more machine learning algorithms using the data;
wherein the data comprises one or more key words or key phrases used by the plurality of users in connection with seeking the content; and
wherein in executing at least one of the reorganization and the re-presentation of the content in connection with the at least one website, said at least one processing platform is configured to: 
define one or more hyperlinks to at least a portion of the content, wherein the one or more hyperlinks comprise at least a portion of the one or more key words or key phrases;
access a repository including organizational nomenclature related to the content;
modify the one or more hyperlinks to include at least a portion of the organizational nomenclature; and
add at least the portion of the one or more key words or key phrases and at least the portion of the organizational nomenclature to one or more content headings.  
	
  (Original) The apparatus of claim 1 wherein the data comprises at least one of a hit map for the at least one website and click counts corresponding to respective portions of the content. 
  
  (Original) The apparatus of claim 1 wherein the data comprises an indication of one or more search engines that have indexed the content.

  (Original) The apparatus of claim 1 wherein the data comprises one or more navigation paths of the plurality of users in connection with at least one of seeking, accessing and using the content.

  (Canceled)

  (Previously presented) The apparatus of claim 1 wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to compile the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content.

  (Original) The apparatus of claim 6 wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to calculate an initial search engine optimization score for the at least one website, and map the initial search engine optimization score to an initial conversion rate optimization score for the at least one website.

  (Original) The apparatus of claim 7 wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to map the initial search engine optimization and the initial conversion rate optimization scores to probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores for the at least one website.

  (Previously presented) The apparatus of claim 8 wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to set as a lower threshold value, the conversion rate optimization score for the at least one website at one or more times t, and calculate a conversion rate optimization score for the at least one website at one or more of the times t.

  (Previously presented) The apparatus of claim 9 wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to: 
calculate a search engine optimization score for the at least one website at one or more of the times t; and
create a linear regression model between the search engine optimization and conversion rate optimization scores for the at least one website.

  (Original) The apparatus of claim 10 wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to utilize the linear regression model to improve the probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores by calculating a Kernel density estimate for the one or more key words or key phrases.

  (Original) The apparatus of claim 11 wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to continuously monitor and align the probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores so that the conversion rate optimization score for the at least one website at one or more of the times t is greater than the corresponding lower threshold value.

  (Original) The apparatus of claim 12 wherein in invoking the one or more machine learning algorithms, said at least one processing platform is configured to continuously monitor and align the probabilities of the one or more key words or key phrases contributing to search engine optimization and conversion rate optimization scores so that the search engine optimization and conversion rate optimization scores maintain positive trend relations over a given time period.

  (Original) The apparatus of claim 1 wherein the data comprises channel partner performance in connection with one or more conversion rate optimization factors.

  (Original) The apparatus of claim 1 wherein the data comprises a percentage of the plurality of users who navigate away from the at least one website after viewing one webpage of the at least one website.

  (Previously presented) The apparatus of claim 1 wherein the one or more recommendations comprise a mapping strategy for mapping the one or more key words or key phrases to at least one of the content and the one or more content headings to generate maximum conversion rate optimization.

  (Canceled)

  (Original) The apparatus of claim 1 wherein in executing at least one of the reorganization and the re-presentation of the content in connection with the at least one website, said at least one processing platform is configured to re-index the content.

  (Previously presented) A method comprising:
monitoring interaction of a plurality of users with at least one website;
extracting and analyzing data from the monitoring, wherein the data corresponds to the interaction of the plurality of users with the at least one website; 
deriving one or more patterns of the plurality of users based on the analyzing, wherein the deriving is performed by invoking one or more machine learning algorithms using the data;
generating one or more rules regarding how content from the at least one website is at least one of sought, accessed and used;
generating and transmitting to at least one organizational user device one or more recommendations for modifying how the content is at least one of organized and presented in connection with the at least one website; and
executing at least one of reorganization and re-presentation of the content in connection with the at least one website;
wherein at least one of the deriving, the generating of the one or more rules and the generating of the one or more recommendations is performed by invoking one or more machine learning algorithms using the data;
wherein the data comprises one or more key words or key phrases used by the plurality of users in connection with seeking the content; and
wherein executing at least one of the reorganization and the re-presentation of the content in connection with the at least one website comprises: 
defining one or more hyperlinks to at least a portion of the content, wherein the one or more hyperlinks comprise at least a portion of the one or more key words or key phrases;
accessing a repository including organizational nomenclature related to the content;
modifying the one or more hyperlinks to include at least a portion of the organizational nomenclature; and
adding at least the portion of the one or more key words or key phrases and at least the portion of the organizational nomenclature to one or more content headings and
wherein the method is performed by at one processing platform comprising at least one processing device comprising a processor coupled to a memory.

  (Previously presented) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing platform causes said at least one processing platform to:
monitor interaction of a plurality of users with at least one website;
extract and analyze data from the monitoring, wherein the data corresponds to the interaction of the plurality of users with the at least one website; 
derive one or more patterns of the plurality of users based on the analyzing, wherein the deriving is performed by invoking one or more machine learning algorithms using the data;
generate one or more rules regarding how content from the at least one website is at least one of sought, accessed and used;
generate and transmit to at least one organizational user device one or more recommendations for modifying how the content is at least one of organized and presented in connection with the at least one website; and
execute at least one of reorganization and re-presentation of the content in connection with the at least one website;
wherein at least one of the deriving, the generation of the one or more rules and the generation of the one or more recommendations is performed by invoking one or more machine learning algorithms using the data;
wherein the data comprises one or more key words or key phrases used by the plurality of users in connection with seeking the content; and
wherein in executing at least one of the reorganization and the re-presentation of the content in connection with the at least one website, the program code causes said at least one processing platform to: 
define one or more hyperlinks to at least a portion of the content, wherein the one or more hyperlinks comprise at least a portion of the one or more key words or key phrases;
access a repository including organizational nomenclature related to the content;
modify the one or more hyperlinks to include at least a portion of the organizational nomenclature; and
add at least the portion of the one or more key words or key phrases and at least the portion of the organizational nomenclature to one or more content headings.

21. (Previously presented) The computer program product of claim 20, wherein in invoking the one or more machine learning algorithms, the program code causes said at least one processing platform to compile the one or more key words or key phrases and generate scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content.

22. (Previously presented) The method of claim 19, wherein invoking the one or more machine learning algorithms comprises compiling the one or more key words or key phrases and generating scores for each of the one or more key words or key phrases based on their occurrence in connection with seeking the content.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144